COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT 
WORTH
NO. 2-04-010-CV

IN RE DOUGLAS WEST
AND DONNA WEST                                                                RELATORS

------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relators’ petition for writ of mandamus and motion for 
emergency relief and is of the opinion that relief should be denied. 
Accordingly, relators’ petition for writ of mandamus and motion for emergency 
relief are denied.
     
     
                                                                  PER 
CURIAM


PANEL A: McCOY, J.; 
CAYCE, C.J.; and GARDNER, J.

DELIVERED January 
14, 2004
 


 
NOTES
1. See Tex. R. App. P. 47.4.